

Exhibit 10.38
AMENDMENT ONE
TO THE
HILTON HOTELS
2005 EXECUTIVE DEFERRED COMPENSATION PLAN
(As Amended and Restated Effective January 1, 2018)




WHEREAS, Hilton Domestic Operating Company Inc. (the “Company”) maintains the
Hilton Hotels 2005 Executive Deferred Compensation Plan (as previously amended
and restated, the “Plan”);


WHEREAS, pursuant to Section 11.4 of the Plan, the Global Benefits
Administrative Committee (the “Committee”) has the authority to amend the Plan;
and


WHEREAS, the Committee wishes to amend the Plan effective January 1, 2019 to
reflect that the Plan has been “frozen” as to the ability to make new
Compensation Deferral elections with respect to Plan Years commencing on or
after January 1, 2019.


NOW, THEREFORE, the Committee hereby amends the Plan as follows:




Effective as of January 1, 2019, Article II of the Plan is deleted in its
entirety and replaced with the following language:


ARTICLE II
PARTICIPATION


Except as otherwise expressly provided for herein, prior to December 31 of each
Plan Year, the Administrator shall designate which Highly Compensated Employees
shall become Eligible Employees for the following Plan Year. An Eligible
Employee designated as a Participant shall thereafter, unless otherwise
determined by the Administrator, be eligible to make a Compensation Deferral for
each Plan Year. Participation in the Plan shall be made conditional upon an
Eligible Employee’s acknowledgement, in writing or by making a deferral election
under the Plan, that all decisions and determinations of the Administrator shall
be final and binding on the Participant, the Participant’s Beneficiaries and any
other Person having or claiming an interest under the Plan.


        

--------------------------------------------------------------------------------






Notwithstanding the foregoing and any other provisions of this Plan, no
Compensation Deferrals shall be permitted under the Plan with respect to
Compensation earned for services performed during Plan Years commencing on or
after January 1, 2019.
* * *


WHEREFORE, the undersigned, being duly authorized to act on behalf of the
Company and the Committee with respect to the execution of this Amendment One to
the Plan, hereby executes Amendment One to the Plan.


Date of Execution: December 6, 2018










By: __/s/ Laura Fuentes_______________________
Name: Laura Fuentes
Title: SVP, Talent & Rewards

As the Duly Authorized Delegate of the Global Benefits Administrative Committee
of Hilton Worldwide Holdings Inc.






        